[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Jackson, Slip Opinion No. 2016-Ohio-1599.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-1599
                       DISCIPLINARY COUNSEL v. JACKSON.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Disciplinary Counsel v. Jackson, Slip Opinion
                                 No. 2016-Ohio-1599.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and the
        Rules for the Government of the Bar, including engaging in conduct
        prejudicial to administration of justice—Two-year suspension.
       (No. 2015-1004—Submitted July 7, 2015—Decided April 21, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-107.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Jesse Jackson Jr. of West Chester, Ohio, Attorney
Registration No. 0086184, was admitted to the practice of law in Ohio in 2010. On
December 15, 2014, relator, disciplinary counsel, charged Jackson with 31
                              SUPREME COURT OF OHIO




violations of the Rules of Professional Conduct and one violation of the Rules for
the Government of the Bar.
        {¶ 2} Much of Jackson’s misconduct occurred within a few months after the
then-new lawyer began employment with the law firm of Caparella-Kraemer &
Associates, L.L.C., in May 2011. Prior to joining the law firm, Jackson was a sole
practitioner with offices in Fairfield and Lebanon, Ohio. After the law firm hired
him as an associate to handle bankruptcy and probate matters, Jackson agreed to
close his two other offices and to split equally with the firm all fees for work he
performed. Approximately five months after Jackson began working for the law
firm, however, the firm discovered that Jackson had not closed his other offices and
that he was not sharing fees for court-appointed work and other work that he had
performed. As a result of Jackson’s failure to share the fees with the law firm,
criminal charges were brought against him. He was subsequently found guilty of
petty theft, a first-degree misdemeanor, and was sentenced to three years of
community control and ordered to pay a $1,000 fine and $250 in restitution to the
firm.
        {¶ 3} During its investigation into the unshared fees, the law firm also
determined that Jackson had failed to competently complete work he had been hired
to perform in six bankruptcy matters, forming the basis of charged misconduct. The
remaining charges of misconduct against Jackson arose out of four other separate
client matters as well as issues with his client trust account. These charges against
Jackson included depositing his deceased wife’s Ohio Bureau of Workers’
Compensation checks into his Interest on Lawyers Trust Account (“IOLTA”)
account instead of claiming them as assets of her estate, failing to provide
competent representation to a client and then attempting to settle with that client
after she filed a grievance, attempting to initiate a sexual relationship with a client,
and engaging in a sexual relationship with another client.




                                           2
                                January Term, 2016




       {¶ 4} A panel of the Board of Professional Conduct considered the cause on
the parties’ amended consent-to-discipline agreement. See Gov.Bar R. V(16).
       {¶ 5} In the amended consent-to-discipline agreement, Jackson stipulates to
most of the facts alleged in relator’s complaint and agrees that his conduct
constituted two violations of Prof.Cond.R. 1.1 (requiring a lawyer to provide
competent representation to a client), one violation of Prof.Cond.R. 1.3 (requiring
a lawyer to act with reasonable diligence in representing a client), one violation of
Prof.Cond.R. 1.5(a) (prohibiting a lawyer from making an agreement for, charging,
or collecting an illegal or clearly excessive fee), one violation of Prof.Cond.R.
1.5(c)(1) (requiring an attorney to have set forth a contingent-fee agreement in a
writing signed by the client), one violation of Prof.Cond.R. 1.5(d)(3) (prohibiting a
lawyer from charging a flat fee without simultaneously advising the client in
writing that the client may be entitled to a refund of all or part of the fee if the
lawyer does not complete the representation), one violation of Prof.Cond.R. 1.8(h)
(prohibiting a lawyer from making an agreement prospectively limiting the
lawyer’s liability), one violation of Prof.Cond.R. 1.8(j) (prohibiting a lawyer from
soliciting or engaging in sexual activity with a client unless a consensual sexual
relationship existed prior to the client-lawyer relationship), one violation of
Prof.Cond.R. 1.15(a)(2) (requiring a lawyer to maintain a record for each client on
whose behalf funds are held), one violation of Prof.Cond.R. 1.15(a)(3) (requiring a
lawyer to maintain a record for the lawyer’s client trust account, setting forth the
name of the account, the date, amount, and client affected by each credit and debit,
and the balance in the account), one violation of Prof.Cond.R. 1.15(a)(4) (requiring
a lawyer to maintain all bank statements, deposit slips, and canceled checks, if
provided by the bank, for each bank account), one violation of Prof.Cond.R.
1.15(a)(5) (requiring a lawyer to perform and retain a monthly reconciliation of the
funds held in the lawyer’s client trust account), one violation of Prof.Cond.R.
1.15(b) (permitting a lawyer to deposit his or her own funds in a client trust account




                                          3
                                  SUPREME COURT OF OHIO




for the sole purpose of paying or obtaining a waiver of bank service charges), one
violation of Prof.Cond.R. 1.15(c) (requiring a lawyer to deposit advance legal fees
and expenses into a client trust account, to be withdrawn by the lawyer only as fees
are earned or expenses incurred), one violation of Prof.Cond.R. 1.15(d) (requiring
a lawyer, upon request, to promptly render a full accounting of funds or property in
which a client or third party has an interest), two violations of Prof.Cond.R. 1.16(d)
(requiring a lawyer withdrawing from representation to take steps reasonably
practicable to protect a client’s interest), one violation of each of Prof.Cond.R.
8.1(b) and former Gov.Bar R. V(4)(G)1 (prohibiting a lawyer from knowingly
failing to respond to a demand for information by a disciplinary authority during an
investigation), one violation of Prof.Cond.R. 8.4(b) (prohibiting a lawyer from
committing an illegal act that reflects adversely on the lawyer’s honesty or
trustworthiness), two violations of Prof.Cond.R. 8.4(c) (prohibiting a lawyer from
engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation), five
violations of Prof.Cond.R. 8.4(d) (prohibiting a lawyer form engaging in conduct
that is prejudicial to the administration of justice), and one violation of
Prof.Cond.R. 8.4(h) (prohibiting a lawyer from engaging in conduct that adversely
reflects on the lawyer’s fitness to practice law). In addition, the parties agree to the
dismissal of one alleged violation of Prof.Cond.R. 1.5(a), two alleged violations of
Prof.Cond.R. 3.3(a)(1) (prohibiting a lawyer from knowingly making a false
statement of fact or law to a tribunal), and one alleged violation of Prof.Cond.R.
1.8(j).
          {¶ 6} The parties stipulate that the applicable mitigating factors include the
absence of a prior disciplinary record and Jackson’s acknowledgment that his
actions were improper. See Gov.Bar R. V(13)(C)(1). We agree with the parties
that while Jackson was not initially cooperative in the investigation into his IOLTA-

1
  Effective January 1, 2015, the provisions previously set forth in Gov.Bar R. V(4)(G) are codified
in Gov.Bar R. V(9)(G). 140 Ohio St.3d CXIX.




                                                4
                                January Term, 2016




account violations, his appearance for multiple depositions and his subsequent full
and free disclosure of his actions can be considered mitigating. See Gov.Bar R.
V(13)(C)(4). The parties stipulate that the applicable aggravating factors are that
Jackson acted with a dishonest or selfish motive, there was a pattern of misconduct,
and Jackson failed to pay restitution. See Gov.Bar R. V(13)(B)(2), (3), and (9).
Based on Jackson’s stipulated misconduct and these factors, the parties agree that
the appropriate sanction for Jackson’s misconduct is a two-year suspension from
the practice of law, with reinstatement conditioned on the payment of restitution in
the amount of $15,329.77 as well as a two-year period of monitored probation once
Jackson is reinstated to the practice of law.
       {¶ 7} The panel and the board found that the amended consent-to-discipline
agreement conforms to Gov.Bar R. V(16) and recommend that we adopt the
agreement in its entirety. In reaching this recommendation, the panel reviewed
Dayton Bar Assn. v. Swift, 142 Ohio St.3d 476, 2014-Ohio-4835, 33 N.E.3d 1 (a
two-year suspension with the second year stayed on conditions was the appropriate
sanction for an attorney who engaged in a pattern of misconduct involving multiple
offenses by failing to maintain independent time records and overbilling four
counties for court-appointed work over several years), Disciplinary Counsel v.
Kraemer, 126 Ohio St.3d 163, 2010-Ohio-3300, 931 N.E.2d 571 (a two-year
suspension with one year stayed on conditions was the appropriate sanction for an
attorney who misappropriated fees by failing to remit a percentage of the fees
collected to his law firm), Disciplinary Counsel v. Gonzalez, 138 Ohio St.3d 320,
2014-Ohio-851, 6 N.E.3d 1149 (a two-year suspension with the second year stayed
on condition was the appropriate sanction for an attorney who failed to properly
notify his clients that he lacked malpractice insurance, commingled client and
personal funds, failed to account for client funds in his trust account, failed to keep
records for client-related expenditures, failed to cooperate in the disciplinary
proceedings, and engaged in a range of misconduct during the trial of a client’s




                                          5
                             SUPREME COURT OF OHIO




case), Disciplinary Counsel v. DeGidio, 135 Ohio St.3d 407, 2013-Ohio-1509, 987
N.E.2d 681 (a two-year suspension with one year stayed on conditions was the
appropriate sanction for an attorney who commingled personal and client funds in
his trust account), Disciplinary Counsel v. Cantrell, 125 Ohio St.3d 458, 2010-
Ohio-2114, 928 N.E.2d 1100 (an indefinite suspension was the appropriate sanction
for an attorney who used her client trust account to pay personal expenses,
represented a decedent’s estate while her license was inactive, and received
attorney fees not approved by the probate court), Columbus Bar Assn. v. Troxell,
129 Ohio St.3d 133, 2011-Ohio-3178, 950 N.E.2d 555 (an indefinite suspension
was the appropriate sanction for an attorney who neglected a client’s legal matter
and failed to cooperate in the ensuing disciplinary investigation), and Disciplinary
Counsel v. Weiss, 133 Ohio St.3d 236, 2012-Ohio-4564, 977 N.E.2d 636 (an
indefinite suspension with reinstatement subject to condition was the appropriate
sanction for an attorney who wrongfully retained funds that a client was entitled to
receive).
       {¶ 8} We agree that Jackson violated Prof.Cond.R. 1.1, 1.16(d), 8.4(c), and
8.4(d) on multiple occasions as well as 1.3, 1.5(a), 1.5(c)(1), 1.5(d)(3), 1.8(h),
1.8(j), 1.15(a)(2), 1.15(a)(3), 1.15(a)(4), 1.15(a)(5), 1.15(b), 1.15(c), 1.15(d),
8.1(b), 8.4(b), and 8.4(h) and Gov.Bar R. V(4)(G) and, as stated in the parties’
amended agreement and as indicated by the cited precedent, that this conduct
warrants a two-year suspension from the practice of law, with reinstatement subject
to the conditions agreed to by the parties and recommended by the board.
Therefore, we adopt the parties’ amended consent-to-discipline agreement,
including the agreed dismissal of certain alleged violations.
       {¶ 9} Accordingly, Jesse Jackson Jr. is hereby suspended from the practice
of law for a period of two years, with reinstatement conditioned on the payment of
restitution to Caparella-Kraemer & Associates, L.L.C., in the amount of $5,700, to
the estate of Leonetta Jackson in the amount of $8,629.77, and to Sharon Allen in




                                         6
                                January Term, 2016




the amount of $1,000. In addition, upon reinstatement Jackson shall serve a two-
year period of monitored probation pursuant to Gov.Bar R. V(21).
       {¶ 10} Costs are taxed to Jackson.
                                                         Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Catherine M. Russo, Assistant
Disciplinary Counsel, for relator.
       Montgomery, Rennie & Jonson and George D. Jonson, for respondent.
                               _________________




                                        7